

LOAN AGREEMENT
This Agreement dated as of April 9, 2014, is between Bank of America, N.A. (the
"Bank") and Nu Skin Enterprises, Inc. (the "Borrower").
1.
FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS
 

1.1
Line of Credit Amount.
 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower (the "Line of Credit").  The amount of the Line of
Credit (the "Facility No. 1 Commitment") is Fifty Million Dollars ($50,000,000).

(b) This is a revolving line of credit.  During the availability period, the
Borrower may repay principal amounts and reborrow them.

(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Facility No. 1 Commitment.  If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank's demand.

1.2
Availability Period.

 
The Line of Credit is available between the date of this Agreement and April 8,
2015, or such earlier date as the availability may terminate as provided in this
Agreement (the "Facility No. 1 Expiration Date").
The availability period for this Line of Credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the Line of Credit no less than fifteen (15) days prior to the then-current
Facility No. 1 Expiration Date (the "Renewal Notice") and the Borrower has not
provided written notice of termination of this Agreement.  If this Line of
Credit is renewed, it will continue to be subject to all the terms and
conditions set forth in this Agreement except as modified by the Renewal
Notice.  If this Line of Credit is renewed, the term "Facility No. 1 Expiration
Date" shall mean the date set forth in the Renewal Notice as the Facility No. 1
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this Line of Credit.  A renewal fee may be charged at the Bank's
option; provided that the amount of the renewal fee must be specified in the
Renewal Notice.
1.3            Repayment Terms.
 

(a) The Borrower will pay interest on June 30, 2014, and then on the last day of
each quarter thereafter until payment in full of any principal outstanding under
this facility; provided that with respect to amounts bearing interest at an
optional interest rate (as described below), the Borrower will pay interest at
the end of each applicable interest period.

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.  Any interest period for an optional interest rate shall expire no later
than the Facility No. 1 Expiration Date.

(c) The Borrower may prepay the loan in full or in part at any time.  The
prepayment will be applied to the outstanding amounts under the loan as directed
by the Borrower.

1.4
Interest Rate.
 

(a) The interest rate is a rate per year equal to the Bank's Prime Rate plus
zero percentage points.

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate.  The Prime Rate is set by the Bank based on
various factors, including the Bank's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans.  The Bank may price loans to its customers at, above, or below the Prime
Rate.  Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank's Prime
Rate.

 
 

--------------------------------------------------------------------------------

 
1.5
Optional Interest Rates.
 

Instead of the interest rate based on the rate stated in the paragraph entitled
"Interest Rate" above, the Borrower may elect the optional interest rates listed
below for this Facility No. 1 during interest periods agreed to by the Bank and
the Borrower.  The optional interest rates shall be subject to the terms and
conditions described later in this Agreement.  Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a
"Portion."  The following optional interest rates are available:

(a) The LIBOR Rate plus 0.95 percentage points.

2.
OPTIONAL INTEREST RATES
 

2.1
Optional Rates.
 

Each optional interest rate is a rate per year.  Interest will be paid on the
last day of each applicable interest period until payment in full of any
principal outstanding under this Agreement.  No Portion will be converted to a
different interest rate during the applicable interest period.  Upon the
occurrence of an event of default under this Agreement, the Bank may terminate
the availability of optional interest rates for interest periods commencing
after the default occurs.  At the end of any interest period, the interest rate
will revert to the rate stated in the paragraph(s) entitled "Interest Rate"
above, unless the Borrower has designated another optional interest rate for the
Portion.
2.2
LIBOR Rate.
 

The election of LIBOR Rates shall be subject to the following terms and
requirements:

(a) The interest period during which the LIBOR Rate will be in effect will be
one, two, or three months.  The first day of the interest period must be a day
other than a Saturday or a Sunday on which banks are open for business in New
York and London and dealing in offshore dollars (a "LIBOR Banking Day").  The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

(b) Each LIBOR Rate Portion will be for an amount not less than One Hundred
Thousand Dollars ($100,000).

(c) A LIBOR Rate may be elected only for the entire principal amount outstanding
under the applicable facility.

(d) The "LIBOR Rate" means the interest rate determined by the following
formula.  (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

LIBOR Rate =                                                       LIBOR
        (1.00 - Reserve Percentage)
Where,

(i) "LIBOR" means, for any applicable interest period, the rate per annum equal
to the London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Bank), as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank.  A "London Banking Day" is
a day on which banks in London are open for business and dealing in offshore
dollars.

 

--------------------------------------------------------------------------------

 

(ii) "Reserve Percentage" means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent.  The
percentage will be expressed as a decimal, and will include, but not be limited
to, marginal, emergency, supplemental, special, and other reserve percentages.

(e) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Nevada time on the LIBOR Banking Day preceding the day on which LIBOR
will be set, as specified above.  For example, if there are no intervening
holidays or weekend days in any of the relevant locations, the request must be
made at least three days before the LIBOR Rate takes effect.

(f) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

(i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market;

(ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion; or

(iii) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period.

(g) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below.  A "prepayment"
is a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

(h) The prepayment fee is intended to compensate the Bank for the funding costs
of the prepaid credit, if any.  The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate.  The calculation is defined more fully below.

(i) The "Fixed Interest Rate Period" is the period during which the interest
rate in effect at the time of the prepayment does not change.  If the Fixed
Interest Rate Period does not extend for the entire remaining life of the
credit, then the following rules will apply:

(i) For any portion of the prepaid principal for which the scheduled payment
date is after the end of the Fixed Interest Rate Period, the prepayment fee for
that portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.

(ii) If a prepayment is made on a date on which the interest rate resets, then
there will be no prepayment fee.

 
 

--------------------------------------------------------------------------------

 

(j) The prepayment fee calculation is made separately for each Prepaid
Installment.  A "Prepaid Installment" is the amount of the prepaid principal
that would have been due on a particular scheduled payment date (the "Scheduled
Payment Date").  However, as explained in the preceding paragraph, all amounts
of the credit which would have been paid after the end of the Fixed Interest
Rate Period shall be considered a single Prepaid Installment with a Scheduled
Payment Date (for the purposes of this calculation) equal to the last day of the
Fixed Interest Rate Period.

(k)            The prepayment fee for a particular Prepaid Installment will be
calculated as follows:

(i) Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made.  The interest payments will be calculated using
the Original Cost of Funds Rate.

(ii) Next, calculate the monthly interest income which could be earned on the
Prepaid Installment if it were reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.

(iii) Calculate the monthly differences of the amounts calculated in (i) minus
the amounts calculated in (ii).

(iv) If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate.  The result of the present value calculation is the
prepayment fee for the Prepaid Installment.

(l) Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Bank.

(m)            The following definitions will apply to the calculation of the
prepayment fee:

(i) "Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

(ii) "Bank Funding Markets" means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and SWAP markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole discretion.

(iii) "Reinvestment Rate" means the fixed rate per annum, determined solely by
the Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

(n) The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 
 

--------------------------------------------------------------------------------

3.
FEES AND EXPENSES
 

3.1
Fees.
 

(a) Unused Commitment Fee.  The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period.  The fee will be calculated at 0.25% per year.

This fee is due on June 30, 2014, and on the last day of each following quarter
until the expiration of the availability period.

(b) Waiver Fee.  If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank's option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment.  Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower.  The Bank may impose additional requirements as a condition to
any waiver or amendment.

3.2
Expenses.
 

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.
3.3
Reimbursement Costs.
 

(a) The Borrower agrees to reimburse the Bank for any reasonable out-of-pocket
expenses it incurs in the preparation of this Agreement and any agreement or
instrument required by this Agreement.  Expenses include, but are not limited
to, reasonable out-of-pocket attorneys' fees.

(b) Unless specifically stated otherwise in this Agreement, including without
limitation Sections 7.16 and 8.4, the Borrower agrees to reimburse the Bank for
the cost of periodic field examinations of the Borrower's properties, books and
records, at such intervals as the Bank may reasonably require.  The actions
described in this paragraph may be performed by employees of the Bank or by
independent examiners.

4.
DISBURSEMENTS, PAYMENTS AND COSTS
 

4.1
Disbursements and Payments.
 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds, without setoff or counterclaim.  Payments will be made by debit
to a deposit account, if direct debit is provided for in this Agreement or is
otherwise authorized by the Borrower.  For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower's statement,
or by such other method as may be permitted by the Bank.

(b) For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit.  If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

(c) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank which will, absent manifest error, be
conclusively presumed to be correct and accurate and constitute an account
stated between the Borrower and the Bank.  In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

--------------------------------------------------------------------------------

 
4.2
Borrower's Instructions.
 

(a) The Bank may honor instructions for advances or repayments given by the
Borrower (if an individual), or by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of such authorized signers (each an "Authorized Individual").  Any
Authorized Individual may also provide instructions to the Bank for the
designation of optional interest rates and/or the issuance of letters of credit,
if such features are provided under this Agreement. The Bank may honor any such
instructions made by any one of the Authorized Individuals, whether such
instructions are given in writing or by telephone, telefax or Internet and
intranet websites designated by the Bank with respect to separate products or
services offered by the Bank. The Bank's obligation to act on such instructions
is subject to the terms, conditions and procedures stated elsewhere in this
Agreement.

 (b) Except as specified elsewhere in this Agreement, in following instructions
from an Authorized Individual for advances or repayments, the Bank shall have
the right, but not the obligation, to require that any advances be deposited in
and repayments be withdrawn from a deposit account owned by the Borrower and
held at the Bank.  The Bank may require additional written authorization from
the Borrower before processing advances or repayments except as provided in this
subparagraph.

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from instructions the Bank
reasonably believes are made by any Authorized Individual, whether such
instructions are given in writing or by telephone, telefax or electronic
communications (including e-mail, Internet and intranet websites).  This
paragraph will survive this Agreement's termination, and will benefit the Bank
and its officers, employees, and agents.

4.3
Direct Debit.
 

The Borrower agrees that on the due date of any amount due under this Agreement,
the Bank will debit the amount due from the Borrower's deposit account(s) with
the Bank as designated in writing by the Borrower (the "Designated Account").
4.4
Banking Days.
 

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank's lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market.  All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day.  All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.
4.5
Interest Calculation.
 

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed.  This results in more interest or a higher fee than if a 365-day year
is used.  Installments of principal which are not paid when due under this
Agreement shall continue to bear interest until paid.
4.6
Default Rate.
 

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any unpaid interest, fees, or costs, will at the
option of the Bank bear interest at a rate which is 2.0 percentage point(s)
higher than the rate of interest otherwise provided under this Agreement.  This
may result in compounding of interest.  This will not constitute a waiver of any
default.
 
 
 
 

--------------------------------------------------------------------------------

4.7
Taxes.
 

If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank.  If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been
imposed.  The Borrower will confirm that it has paid the taxes by giving the
Bank official tax receipts (or notarized copies) within thirty (30) days after
the due date.
4.8
Additional Costs.
 

The Borrower will pay the Bank, on demand, for the Bank's costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement.  The allocation will be made as
determined by the Bank, using any reasonable method.  The costs include, without
limitation, the following:

(a) any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

(b) any capital requirements relating to the Bank's assets and commitments for
credit.

"Change in Law" means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law,"
regardless of the date enacted, adopted or issued.
5.
CONDITIONS
 

Before the Bank is required to extend the initial credit to the Borrower under
this Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below and before the Bank is required to extend any other
credit to the Borrower under this Agreement, the representations and warranties
of Borrower set forth in this Agreement shall be true and correct as of the date
of such extension of credit.
5.1
Authorizations.
 

Evidence that the execution, delivery and performance by the Borrower of this
Agreement and any instrument or agreement required under this Agreement have
been duly authorized.
5.2
Governing Documents.
 

If required by the Bank, a copy of the Borrower's organizational documents.
 
 

--------------------------------------------------------------------------------

5.3
Payment of Fees.
 

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled "Reimbursement Costs."
5.4
Good Standing.
 

Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.
5.5
Legal Opinion.
 

A written opinion from the Borrower's legal counsel, covering such matters as
the Bank may require.  The legal counsel and the terms of the opinion must be
acceptable to the Bank.
5.6
Insurance.
 

Evidence of insurance coverage, as required in the "Covenants" section of this
Agreement.
6.
REPRESENTATIONS AND WARRANTIES
 

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
6.1
Formation.
 

Borrower is duly formed and validly existing under the laws of the state or
other jurisdiction where organized.
6.2
Authorization.
 

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower's powers, have been duly authorized, and do not conflict with any
of its organizational papers.
6.3
Enforceable Agreement.
 

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.
6.4
Good Standing.
 

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its subsidiaries taken as a whole, or (b) the ability of the Borrower to
perform its obligations under this Agreement or any and all other documents
executed in connection herewith, or (c) the validity or enforceability of this
Agreement or any and all other documents executed in connection herewith, or (d)
the material rights or remedies of the Bank under this Agreement or any and all
other documents executed in connection herewith.
 
 

--------------------------------------------------------------------------------

6.5
No Conflicts.
 

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower or any of its direct or indirect subsidiaries is bound, except
where such conflict, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
6.6
Financial Information.
 

The financial statements (including any related notes) contained in the
documents filed with the U.S. Securities and Exchange Commission (the "SEC"), as
of the date filed:  (x) complied as to form in all material respects with the
published rules and regulations of the SEC applicable thereto; (y) where
applicable, were prepared in accordance with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods covered (except that the unaudited financial statements may not contain
footnotes); and (z) fairly present the consolidated financial position of the
Borrower and its consolidated subsidiaries as of the respective dates thereof
and the consolidated results of operations and cash flows of the Borrower and
its consolidated subsidiaries for the periods covered thereby.  Since the date
of the most recent financial statement provided (or deemed to be provided) to
the Bank, there has been no material adverse change in the consolidated business
condition (financial or otherwise), operations or properties of the Borrower.
6.7
Lawsuits.
 

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower or any of its direct or indirect subsidiaries which, if lost, would
likely result in a Material Adverse Effect, except as have been disclosed in
writing to the Bank.
6.8
Permits, Franchises.
 

The Borrower and each of its direct and indirect subsidiaries possesses all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade name rights, patent rights, copyrights, and fictitious
name rights necessary to enable it to conduct the business in which it is now
engaged, except where such failure to possess, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
6.9
Funded Obligations.
 

Neither the Borrower nor any of its direct or indirect subsidiaries is in
default on any outstanding indebtedness for borrowed money of $2,000,000 or
more, except as have been disclosed in writing to the Bank.
6.10
Tax Matters.
 

The Borrower has no knowledge of any assertion of any claim for taxes reasonably
likely to require a payment in excess of $1,000,000 over the amount of reserves
maintained on the books of the Borrower in accordance with generally accepted
accounting principles, consistently applied, except as have been disclosed in
writing to the Bank.
 
 
6.11
No Event of Default.

--------------------------------------------------------------------------------

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.
6.12
Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the "Covenants" section of this Agreement.
6.13
ERISA Plans.

(a) Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.

(b) With respect to any Plan subject to Title IV of ERISA:

(i) No reportable event has occurred under Section 4043(c) of ERISA which
requires notice.

(ii) No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 or 4042 of ERISA.

(c) The following terms have the meanings indicated for purposes of this
Agreement:

(i) "Code" means the Internal Revenue Code of 1986, as amended.

(ii) "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

(iii) "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

(iv) "Plan" means a plan within the meaning of Section 3(2) of ERISA maintained
or contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

6.14
Government Sanctions.

(a) The Borrower represents that neither the Borrower nor any of its affiliated
entities, including any of its direct or indirect subsidiaries, nor, to the
knowledge of the Borrower, any owner, trustee, director, officer, employee,
agent, affiliate or representative of the Borrower or any of its direct or
indirect subsidiaries is an individual or entity ("Person") currently the
subject of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of Treasury's
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty's Treasury, or other relevant sanctions authority
(collectively, "Sanctions"), nor is the Borrower or any of its direct or
indirect subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions.

(b) The Borrower represents and covenants that it will not, directly or
indirectly, use the proceeds of the credit provided under this Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

--------------------------------------------------------------------------------

 
7.
COVENANTS
 

The Borrower agrees, on a consolidated basis with its direct and indirect
subsidiaries, as applicable, so long as credit is available under this Agreement
and until the Bank is repaid in full:
7.1
Use of Proceeds.
 

(a) To use the proceeds of Facility No. 1 only for working capital and other
general corporate purposes and, in compliance with applicable law and this
Agreement, for the purchase, redemption or other acquisition of its
then-outstanding stock or membership interests.

(b) The proceeds of the credit extended under this Agreement may not be used
directly or indirectly to purchase or carry any "margin stock" as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such "margin stock," or to reduce or retire any indebtedness
incurred for such purpose.

7.2
Financial Information.
 

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time.  The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.

(a) Within 90 days of the fiscal year end, the annual financial statements of
the Borrower.  These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank.  The statements shall be prepared on a consolidated basis.

(b) Within 60 days after each period's end (excluding the last period in each
fiscal year), quarterly financial statements of the Borrower, certified and
dated by an authorized financial officer.  These financial statements may be
company-prepared.  The statements shall be prepared on a consolidated basis.

(c) Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by the Borrower
to or from the Borrower's auditor.  If no management letter is prepared, the
Bank may, in its discretion, request a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

(d) Together with each of the annual and quarterly financial statements
delivered hereunder, a compliance certificate of the Borrower, signed by an
authorized financial officer and setting forth (i) the information and
computations (in sufficient detail) to establish compliance with all financial
covenants at the end of the period covered by the financial statements then
being furnished and (ii) whether there existed as of the date of such financial
statements and whether there exists as of the date of the certificate, any
default under this Agreement applicable to the party submitting the information
and, if any such default exists, specifying the nature thereof and the action
the party is taking and proposes to take with respect thereto.

(e) Promptly upon the Bank's request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
and as to each guarantor of the Borrower's obligations to the Bank as the Bank
may request.

 
 

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to paragraphs (a) and (b) of this
Section 7.2 shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC's Electronic Data
Gathering and Retrieval System.
7.3
Funded Debt to EBITDA Ratio.
 

As of the last day of each quarterly reporting period for which the Bank
requires financial statements, using the results of the twelve-month period
ending with that reporting period, the consolidated basis a ratio of Funded Debt
to EBITDA ("Funded Debt to EBITDA Ratio") shall not exceed 2.00:1.0.
"Funded Debt" means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt.
"EBITDA" means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, plus non-cash stock-based
compensation expense.
7.4
Dividends and Distributions.
 

Not to declare or pay any dividends, or purchase, redeem, or otherwise acquire
any of its then-outstanding stock or membership interests, or declare or pay
distributions and withdrawals (as applicable) to its owners (except (i)
dividends payable in capital stock or (ii) payments and distributions made by a
subsidiary of the Borrower to the Borrower or to another wholly-owned subsidiary
of the Borrower) if, both before and immediately after giving effect thereto:

(a) Any event of default, or any event which, with notice or lapse of time or
both, would constitute an event of default, exists under this Agreement; or

(b) Borrower's consolidated Funded Debt to EBITDA Ratio would exceed 2.00:1.0.

7.5
Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank or to any affiliate of the Bank), or
become liable for the liabilities of others, without the Bank's written
consent.  This does not prohibit:

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

(b) Endorsing negotiable instruments received in the usual course of business.

(c) Workers' compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion or other financial guarantees
provided by the Borrower in the usual course of business.

(d) Liabilities in existence on the date of this Agreement disclosed in the
Borrower's most recent financial statement.

(e) Additional debts and capital lease obligations for the acquisition of fixed
assets, to the extent permitted elsewhere in this Agreement.

(f) Indebtedness of any entity that becomes a subsidiary or Borrower or is
merged into or consolidated with the Borrower or any subsidiary or any
indebtedness assumed in connection with the acquisition of any such assets or
secured by a lien on any such assets prior to the acquisition thereof; provided
that such indebtedness exists at the time such entity becomes a subsidiary and
is not created in contemplation of or in connection with such entity becoming a
subsidiary.

 

--------------------------------------------------------------------------------

(g) Intercompany indebtedness and guarantees by the Borrower of indebtedness of
its subsidiaries.

(h) Extensions, renewals, refinancings and replacements of any of the foregoing
indebtedness that do not increase the outstanding principal amount thereof
(other than by the amount of any fees or expenses incurred in the extensions,
renewals, refinancings and replacements thereof) or result in an earlier
maturity date.

(i) Indebtedness under interest rate, commodities and foreign currency exchange
protection agreements entered into in the ordinary course of business to manage
existing or anticipated risks and not for speculative purposes.

(j) Securitization Debt in connection with any Permitted Securitization Program.

(k) Additional debts and capital lease obligations which, together with the
Facility No. 1 Commitment and the debts permitted under subparagraphs (d), (e),
(f), (h) and (j), above, both before and immediately after giving effect
thereto, do not result in Borrower's consolidated Funded Debt to EBITDA Ratio to
exceed 2.00:1.0.

7.6
Other Liens.
 

Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower now or later owns, except:

(a) Liens and security interests in favor of the Bank or any affiliate of the
Bank.

(b) Liens for taxes not yet due or contested in good faith by the Borrower.

(c) Liens outstanding on the date of this Agreement and disclosed in the
Borrower's most recent financial statement, provided that the total principal
amount of debts secured by such liens does not exceed Fifty Million Dollars
($50,000,000), and all extensions, renewals, refinancings and replacements of
such indebtedness permitted pursuant to Section 7.5(h).

(d) Liens and security interests with respect to indebtedness permitted pursuant
to Section 7.5(e) and all extensions, renewals, refinancings and replacements of
such indebtedness permitted pursuant to Section 7.5(h).

(e) Liens on receivables of the Borrower or any direct or indirect subsidiary
and the related assets of the type specified in clauses (i) through (iv) in the
definition of "Permitted Securitization Program" in connection with any
Permitted Securitization Program.

"Permitted Securitization Program" means any transaction or series of
transactions that may be entered into by the Borrower or any direct or indirect
subsidiary pursuant to which the Borrower or any direct or indirect subsidiary
may sell, convey or otherwise transfer to (a) a Securitization Entity (in the
case of a transfer by the Borrower or any direct or indirect subsidiary) and (b)
any other Person (in the case of a transfer by a Securitization Entity), or may
grant a security interest in, any receivables (whether now existing or arising
or acquired in the future) of the Borrower or any direct or indirect subsidiary,
and any assets related thereto including (i) all collateral securing such
receivables, (ii) all contracts and contract rights and all guarantees or other
obligations in respect of such receivables, (iii) proceeds of such receivables,
and (iv) other assets (including contract rights) that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables;
provided that the resultant Securitization Debt, together with all other
Priority Indebtedness then outstanding, shall not exceed $200,000,000.
 
 

--------------------------------------------------------------------------------

"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or government (or an
agency or political subdivision thereof).
"Priority Indebtedness" means (without duplication) the sum of (a) unsecured
indebtedness of the Borrower's direct and indirect subsidiaries other than
indebtedness owed to the Borrower or any other subsidiary of the Borrower, (b)
indebtedness of the Borrower and its direct and indirect subsidiaries secured by
a lien not permitted by subparagraphs (a) through (e) of this Section 7.6 and
(c) Securitization Debt.
"Securitization Debt" for the Borrower and its direct and indirect subsidiaries
means, in connection with any Permitted Securitization Program, (a) any amount
as to which any Securitization Entity or other Person has recourse to the
Borrower or any direct or indirect subsidiary with respect to such Permitted
Securitization Program by way of any guaranty thereof and (b) the amount of any
reserve account or similar account or asset shown as an asset of the Borrower or
a direct or indirect subsidiary under generally accepted accounting principles,
consistently applied, that has been pledged to any Securitization Entity or any
other Person in connection with such Permitted Securitization Program.
"Securitization Entity" means a wholly-owned subsidiary of the Borrower (or
another Person in which the Borrower or any of its direct or indirect
subsidiaries makes an investment and to which the Borrower or any of its direct
or indirect subsidiaries transfers receivables and related assets) that engages
in no activities other than in connection with the financing of receivables and
that is designated by the Board of Directors of the Borrower (as provided below)
as a Securitization Entity (a) no portion of the indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any of its direct or indirect subsidiaries (excluding guarantees of
obligations (other than the principal of, and interest on, indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Borrower or any of its direct or indirect subsidiaries in any way
other than pursuant to Standard Securitization Undertakings, or (iii) subjects
any property or asset of the Borrower or any other direct or indirect
subsidiaries of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrower nor any of its direct or
indirect subsidiaries has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to the Borrower or such
direct or indirect subsidiary than those that might be obtained at the time from
Persons that are not affiliates of the Borrower, other than fees payable in the
ordinary course of business in connection with servicing receivables of such
entity, and (c) to which neither the Borrower nor any of its direct or indirect
subsidiaries has any obligation to maintain or preserve such entity's financial
condition or cause such entity to achieve certain levels of operating results.
"Standard Securitization Undertakings" means representations, warranties,
covenants, indemnities, repurchase obligations, performance guarantees and
similar agreements entered into by the Borrower or any of its direct or indirect
subsidiaries that are reasonably customary in a receivables securitization
transaction.
 
7.7
Maintenance of Assets.
 

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower's business or the Borrower's assets except (i) in the ordinary course
of the Borrower's business, (ii) not in the ordinary course of the Borrower's
business in an aggregate amount not exceeding Fifty Million Dollars
($50,000,000) in any fiscal year or (iii) in connection with any transaction or
series of transactions pursuant to which direct and indirect subsidiaries of
Borrower are converted, restructured or reorganized for tax or corporate
planning, whether by (1) transfer, (2) acquisition, (3) contribution, (4)
merger, (5) consolidation, (6) voluntary dissolution, (7) liquidation, (8)
recapitalization, (9) change in identity, form, or place of organization, or
(10) otherwise, in each case the result of which may cause a direct or indirect
sale, assignment or transfer of equity interests and/or other assets between and
among Borrower and/or various subsidiaries of Borrower, provided, both before
and immediately after giving effect thereto:

 
 

--------------------------------------------------------------------------------

(i) No event of default, or any event which, with notice or lapse of time or
both, would constitute an event of default, shall exist under this Agreement; or

(ii) Borrower's consolidated Funded Debt to EBITDA Ratio shall not exceed
2.00:1.0.

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, as reasonably determined in good faith by the
Borrower, or enter into any agreement to do so.

(c) To maintain and preserve all rights, privileges, and franchises the Borrower
now has, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(d) To make any repairs, renewals, or replacements to keep the Borrower's
properties in good working condition, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

7.8
Investments.
 

Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:

(a) Existing investments disclosed to the Bank in writing.

(b) Investments in the Borrower's direct and indirect subsidiaries.

(c) Investments in any of the following:

(i) certificates of deposit;

(ii) U.S. treasury bills and other obligations of the federal government;

(iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

(d) The purchase, redemption or other acquisition of its then-outstanding stock
or membership interests to the extent permitted under Section 7.4 hereof.

(e) Investments consisting of any acquisition permitted pursuant to Section
7.11(b) hereof.

(f) Investments consisting of any loan permitted pursuant to Section 7.9 hereof.

(g) Other investments that do not exceed an aggregate amount of Twenty-Five
Million Dollars ($25,000,000) outstanding at any one time.

 
 

--------------------------------------------------------------------------------

7.9
Loans.
 

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:

(a) Existing extensions of credit disclosed to the Bank in writing.

(b) Extensions of credit to the Borrower's current subsidiaries.

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

(d) Loans that do not exceed an aggregate amount of Ten Million Dollars
($10,000,000) outstanding at any one time.

7.10
Change of Ownership.
 

Not to cause, permit, or suffer any change in capital ownership such that there
is a change of more than thirty percent (30%) in the direct or indirect capital
ownership of the Borrower.
7.11
Additional Negative Covenants.
 

Not to, without the Bank's written consent:

(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.

(b) Acquire or purchase a business or its assets if, both before and immediately
after giving effect thereto, (i) any event of default, or any event which, with
notice or lapse of time or both, would constitute an event of default, exists
under this Agreement; or (ii) the Borrower's consolidated Funded Debt to EBITDA
Ratio exceeds 2.00:1.0.  Before making any such acquisition, the Borrower must
obtain the prior, effective written consent or approval of the board of
directors or equivalent governing body of the business being acquired.

(c) Engage in any business activities substantially different from the
Borrower's present business and businesses reasonably related to or
complementary extensions of such business.

(d) Liquidate or dissolve the Borrower's business.

7.12
Notices to Bank.
 

To promptly notify the Bank in writing of:

(a) Any substantial dispute between any governmental authority and the Borrower,
which individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

(b) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

(c) Any material adverse change in the Borrower's business condition (financial
or otherwise), operations, properties or prospects, or ability to repay the
credit.

(d) Any change in the Borrower's name, legal structure, state of registration
(for a registered entity), place of business, or chief executive office if the
Borrower has more than one place of business.

(e) Any event or condition relating to health, safety, the environment, or any
hazardous substances with regard to the Borrower's property, activities, or
operations which could reasonably be expected to result in liability of the
Borrower in excess of Ten Million Dollars ($10,000,000) in the aggregate.

 
 

--------------------------------------------------------------------------------

7.13
Insurance.
 

(a) General Business Insurance.  To maintain insurance as is usual for the
business it is in, which may include self-insurance (whether by a captive
insurance company or otherwise), as determined by the Borrower exercising
reasonable discretion.

(b) Evidence of Insurance.  Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

7.14
Compliance with Laws.
 

To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower's business.  The Bank shall have no obligation to make any advance to
the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.
7.15
Books and Records.
 

To maintain adequate books and records.
7.16
Audits.
 

To allow the Bank and its agents to inspect the Borrower's properties and
examine, audit, and make copies of books and records at any time upon reasonable
prior notice to the Borrower.  If any of the Borrower's properties, books or
records are in the possession of a third party, the Borrower authorizes that
third party to permit the Bank or its agents to have access to perform
inspections or audits and to respond to the Bank's requests for information
concerning such properties, books and records.  As long as no event of default,
or any event which, with notice or lapse of time or both, would constitute an
event of default, under this Agreement has occurred and is continuing, the Bank
shall pay all costs and expenses of such audits and inspections and, if an event
of default, or any event which, with notice or lapse of time or both, would
constitute an event of default, under this Agreement has occurred and is
continuing, then the Borrower shall pay all costs and expenses of such audits
and inspections.
7.17
Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.
8.
HAZARDOUS SUBSTANCES

8.1
Indemnity Regarding Hazardous Substances.
 

The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
which directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance.  This indemnity will apply whether the
hazardous substance is on, under or about the Borrower's property or operations
or property leased to the Borrower.  The indemnity includes but is not limited
to out-of-pocket attorneys' fees.  The indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns.
 

--------------------------------------------------------------------------------

8.2
Compliance Regarding Hazardous Substances.

The Borrower represents and warrants that the Borrower has complied with all
current and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances.
8.3
Notices Regarding Hazardous Substances.

Until full repayment of the loan, the Borrower will promptly notify the Bank in
writing of any threatened or pending investigation of the Borrower or its
operations by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.
8.4
Site Visits, Observations and Testing.

The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrower, to enter and
visit any locations of the Borrower or its subsidiaries for the purposes of
taking and removing environmental samples and conducting tests.  Notwithstanding
anything to the contrary in this Agreement, as long as no event of default, or
any event which, with notice or lapse of time or both, would constitute an event
of default, under this Agreement has occurred and is continuing, the Bank shall
pay all costs and expenses of such environmental investigation and testing and,
if an event of default, or any event which, with notice or lapse of time or
both, would constitute an event of default, under this Agreement has occurred
and is continuing, then the Borrower shall pay all costs and expenses of such
environmental investigation and testing.  The Bank will make reasonable efforts
during any site visit, observation or testing conducted pursuant to this
paragraph to avoid interfering with the Borrower's operations.  The Bank is
under no duty to conduct tests, and any such acts by the Bank will be solely for
the purposes of preserving the Bank's rights under this Agreement.  No site
visit, observation or testing or any report or findings made as a result thereof
("Environmental Report") (i) will result in a waiver of any default of the
Borrower; (ii) impose any liability on the Bank; or (iii) be a representation or
warranty of any kind regarding the Environmental Report (including its accuracy
or completeness).  In the event the Bank has a duty or obligation under
applicable laws, regulations or other requirements to disclose an Environmental
Report to the Borrower or any other party, the Borrower authorizes the Bank to
make such a disclosure.  The Bank may also disclose an Environmental Report to
any regulatory authority, and to any other parties as necessary or appropriate
in the Bank's judgment.  The Borrower further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to the Borrower by the Bank or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of the Borrower) by the Borrower without advice or assistance from
the Bank.
8.5
Definition of Hazardous Substances.
 

"Hazardous substances" means any substance, material or waste that is or becomes
designated or regulated as "toxic," "hazardous," "pollutant," or "contaminant"
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.
8.6
Continuing Obligation.
 

The Borrower's obligations to the Bank under this Article, except the obligation
to give notices to the Bank, shall survive termination of this Agreement and
repayment of the Borrower's obligations to the Bank under this Agreement.
 
 

--------------------------------------------------------------------------------

9.
DEFAULT AND REMEDIES
 

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity.  If an event of
default occurs under the paragraphs entitled "Bankruptcy" and "Receivers,"
below, with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.
9.1
Failure to Pay.
 

The Borrower fails to make a payment of principal under this Agreement when due,
or fails to make a payment of interest, any fee or other sum under this
Agreement within five (5) days after the date when due.
9.2
Other Bank Agreements.
 

Any default occurs under any other agreement the Borrower or any of the
Borrower's related entities or affiliates has with the Bank or any affiliate of
the Bank.
9.3
Cross-default.
 

Any default occurs under any agreement in connection with any credit the
Borrower or any of the Borrower's related entities or affiliates has obtained
from anyone else or which the Borrower or any of the Borrower's related entities
or affiliates has guaranteed in the amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000) or more in the aggregate.
9.4
False Information.
 

The Borrower has given the Bank materially false or misleading information or
representations.
9.5
Bankruptcy.
 

The Borrower or any direct or indirect subsidiary of the Borrower files a
bankruptcy petition, a bankruptcy petition is filed against any of the foregoing
parties, or the Borrower or any direct or indirect subsidiary of the Borrower
makes a general assignment for the benefit of creditors.
9.6
Receivers.
 

A receiver or similar official is appointed for a substantial portion of the
Borrower's (on a consolidated basis) business, or the business is terminated or
the Borrower is liquidated or dissolved.
9.7
Judgments.
 

Any judgments or arbitration awards are entered against the Borrower or any
direct or indirect subsidiary of the Borrower, or the Borrower or any direct or
indirect subsidiary of the Borrower enters into any settlement agreements with
respect to any litigation or arbitration, in an aggregate amount not covered by
insurance of Ten Million Dollars ($10,000,000) or more.
 
 

--------------------------------------------------------------------------------

9.8
Material Adverse Change.
 

A material adverse change occurs in the Borrower's consolidated business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the loan.
9.9
Government Action.
 

Any government authority takes action that materially adversely affects the
Borrower's consolidated financial condition or ability to repay the loan.
9.10
Default under Related Documents.
 

Any default occurs under any document required by or delivered in connection
with this Agreement or any such document is no longer in effect.
9.11
ERISA Plans.
 

Any one or more of the following events occurs with respect to a Plan subject to
Title IV of ERISA, provided such event or events could reasonably be expected,
in the judgment of the Bank, to have a material adverse effect:

(a) A reportable event shall occur under Section 4043(c) of ERISA.

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan under Section 4041 or 4042 of ERISA.

9.12
Other Breach Under Agreement.
 

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article.  This includes any failure or
anticipated failure by the Borrower (or any other party named in the Covenants
section) to comply with any financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to the Borrower or the Bank.
10.
ENFORCING THIS AGREEMENT; MISCELLANEOUS
 

10.1
GAAP.
 

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.
10.2
Governing Law.
 

This Agreement is governed by and shall be interpreted according to federal law
and the laws of the State of Utah (the "Governing Law State"), without regard to
any choice of law, rules or principles to the contrary.  If state or local law
and federal law are inconsistent, or if state or local law is preempted by
federal law, federal law governs.  If the Bank has greater rights or remedies
under federal law, whether as a national bank or otherwise, this paragraph shall
not be deemed to deprive the Bank of such rights and remedies as may be
available under federal law.
10.3
Venue and Jurisdiction.
 

The Borrower agrees that any action or suit against the Bank arising out of or
relating to this Agreement shall be filed in federal court or state court
located in the Governing Law State.  The Borrower agrees that the Bank shall not
be deemed to have waived its rights to enforce this section by filing an action
or suit against the Borrower in a venue outside of the Governing Law State.  If
the Bank does commence an action or suit arising out of or relating to this
Agreement, the Borrower agrees that the case may be filed in federal court or
state court in the Governing Law State.  The Bank reserves the right to commence
an action or suit in any other jurisdiction where the Borrower has any presence
or is located.  The Borrower consents to personal jurisdiction and venue in such
forum selected by the Bank and waives any right to contest jurisdiction and
venue and the convenience of any such forum.  The provisions of this section are
material inducements to the Bank's acceptance of this Agreement.
 

--------------------------------------------------------------------------------

10.4
Successors and Assigns.
 

This Agreement is binding on the Borrower's and the Bank's successors and
assignees.  The Borrower agrees that it may not assign this Agreement without
the Bank's prior consent.  The Bank may sell participations in or assign this
loan, and may exchange information about the Borrower (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees.  If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.
10.5
Waiver of Jury Trial.
 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.
10.6
Severability; Waivers.
 

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced.  The Bank retains all rights, even if it makes a loan after
default.  If the Bank waives a default, it may enforce a later default.  Any
consent or waiver under this Agreement must be in writing.
10.7
Attorneys' Fees.
 

The Borrower shall reimburse the Bank for any reasonable out-of-pocket costs and
attorneys' fees incurred by the Bank in connection with the enforcement or
preservation of any rights or remedies under this Agreement and any other
documents executed in connection with this Agreement, and in connection with any
amendment, waiver, "workout" or restructuring under this Agreement.  In the
event of a lawsuit or arbitration proceeding, the prevailing party is entitled
to recover costs and reasonable out-of-pocket attorneys' fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.  In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover out-of-pocket costs and
reasonable attorneys' fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case.
 
 

--------------------------------------------------------------------------------

10.8
Set-Off.
 

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower held by the Bank or its affiliates against any and all
Obligations owing to the Bank.  The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement, and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable Deposits and without regard for the
availability or adequacy of other collateral.  Any Deposits may be converted,
sold or otherwise liquidated at prevailing market prices in order to effect such
set-off.

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower to the fullest extent
permitted by law.  The Bank agrees promptly to notify the Borrower after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.

(c) For the purposes of this paragraph, "Deposits" means any deposits (general
or special, time or demand, provisional or final, individual or joint) as well
as any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower which come into the
possession or custody or under the control of the Bank or its affiliates. 
"Obligations" means all obligations, now or hereafter existing, of the Borrower
to the Bank under this Agreement and under any other agreement or instrument
executed in connection with this Agreement.

10.9
One Agreement.
 

This Agreement and any related security or other agreements required by this
Agreement, collectively:

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a "promissory note" or a "note" executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
10.10
Indemnification.
 

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit.  This indemnity includes but is not limited to
out-of-pocket attorneys' fees.  This indemnity extends to the Bank, its parent,
subsidiaries, affiliates and all of their directors, officers, employees,
agents, successors, attorneys, and assigns.  This indemnity will survive
repayment of the Borrower's obligations to the Bank.  All sums due to the Bank
hereunder shall be obligations of the Borrower, due and payable promptly upon
demand.
 
 

--------------------------------------------------------------------------------

10.11
Notices.
 

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing.  Notices and other communications shall be effective (i) if mailed,
upon the earlier of receipt or five (5) days after deposit in the U.S. mail,
first class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.
10.12
Headings.
 

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.
10.13
Counterparts.
 

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.  Delivery of an executed
counterpart of this Agreement (or of any agreement or document required by this
Agreement and any amendment to this Agreement) by telecopy or other electronic
imaging means shall be as effective as delivery of a manually executed
counterpart of this Agreement; provided, however, that the telecopy or other
electronic image shall be promptly followed by an original if required by the
Bank.
10.14
Borrower Information; Reporting to Credit Bureaus.
 

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower's credit references,
verify employment, and obtain credit reports.  The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank's policies and practices
from time to time in effect.
10.15
Customary Advertising Material.
 

The Borrower consents to the publication by the Bank of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Borrower.
10.16
Amendments.
 

This Agreement may be amended or modified only in writing signed by each party
hereto.





--------------------------------------------------------------------------------

 
This Agreement is executed as of the date stated at the top of the first page.




Bank of America,
N.A.                                                                                                  Nu
Skin Enterprises, Inc.




By /s/ David R
Barney                                                                                                  By
/s/ Ritch N. Wood
Name: David R.
Barney                                                                                                Name:
Ritch N. Wood
Title: Senior Vice
President                                                                                      Title:
Chief Financial Officer




Address where notices
to                                                                                            Address
where notices to
the Bank are to be
sent:                                                                                                  the
Borrower are to be sent:


Bank of America,
N.A.                                                                                                  Nu
Skin Enterprises, Inc.
300 South Fourth Street, 2nd
Floor                                                                  75 West
Center Street
Las Vegas, NV
89101                                                                                                     
Provo, UT 84601
Attention: Brian D. Call, Senior Vice
President                                    Attention: Treasurer
Facsimile:
702-824-9065                                                                                                Facsimile:
801-345-3899






Federal law requires Bank of America, N.A. (the "Bank") to provide the
following notice. The notice is not part of the foregoing agreement or
instrument and may not be altered.  Please read the notice carefully.
USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan. 
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information.  The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

